     Case 1:21-cv-01051-NONE-EPG Document 6 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOHN WILSON,                          Case No. 1:21-cv-01051-NONE-EPG
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.
                                                        (ECF No. 5)
14    DEPARTMENT OF TREASURY
      INTERNAL REVENUE SERVICE,
15
                         Defendant.
16

17
            Plaintiff Christopher John Wilson is a prisoner proceeding pro se in this action and has
18
     requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 5). Plaintiff
19
     has made the requisite showing required by § 1915(a) and accordingly, his application to proceed
20
     in forma pauperis will be granted.
21
            Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent
23
     (20%) of the preceding month’s income credited to Plaintiff’s trust account. The California
24
     Department of Corrections is required to send to the Clerk of Court payments from Plaintiff’s
25
     account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid
26
     in full. 28 U.S.C. § 1915(b)(2).
27
            In accordance with the above and good cause appearing therefore, IT IS HEREBY
28
                                                        1
     Case 1:21-cv-01051-NONE-EPG Document 6 Filed 08/11/21 Page 2 of 2


 1   ORDERED that:

 2               1. Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is GRANTED;

 3               2. The Director of the California Department of Corrections or his designee

 4                  shall collect payments from Plaintiff’s prison trust account in an amount

 5                  equal to twenty percent (20%) of the preceding month’s income credited to

 6                  the prisoner’s trust account and shall forward those payments to the Clerk of

 7                  Court each time the amount in the account exceeds $10.00, in accordance with

 8                  28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and

 9                  forwarded to the Clerk of Court. The payments shall be clearly identified by

10                  the name and case number assigned to this action.

11               3. The Clerk of Court is directed to serve a copy of this order and a copy of

12                  Plaintiff’s in forma pauperis application on the Director of the California
                    Department of Corrections, via the court’s electronic case filing system
13
                    (CM/ECF).
14
                 4. The Clerk of Court is directed to serve a copy of this order on the Financial
15
                    Department, U.S. District Court, Eastern District of California.
16

17
     IT IS SO ORDERED.
18

19      Dated:     August 11, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
